Citation Nr: 0502837	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  97-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a right knee disability, currently rated as 50 
percent disabling.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of treatment for a gunshot wound to 
the left leg.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability.

4.  Entitlement to financial assistance for the purchase of 
an automobile or other conveyance.  

(The issue of entitlement to waiver of recovery of an 
overpayment of VA compensation benefits, in the currently 
calculated amount of $2,148.00, to include the validity of 
the debt, will be addressed in a separate appellate 
decision.)  


WITNESSES AT HEARING ON APPEAL

Appellant and R. H.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military service from June 1974 
to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Petersburg, Florida.  It is noted that when the claim 
originally came before the Board, there was an additional 
issue involving entitlement to special monthly pension by 
reason of being housebound.  In February 2001, the Board 
remanded the claim to the RO.  The record reflects that in 
February 2004, the veteran was granted entitlement to special 
monthly pension by reason of being housebound.  The case has 
since been returned to the Board for further appellate 
review.

As noted above, the Board remanded the case to the RO for 
additional development in February 2001.  In this regard, the 
RO was instructed to contact the veteran and inquire as to 
whether the veteran still desired to present testimony at a 
hearing on appeal before the Board.  The veteran was given 
the option to appear before a Veterans Law Judge at the RO or 
to provide testimony via a video conference.  The veteran was 
indeed contacted and informed the RO, in a response received 
by the RO in October 2002, that he still desired said hearing 
and wished to provide testimony at a video conference hearing 
at the St. Petersburg RO.  The veteran was sent a letter in 
November 2004 asking him whether he still wished to present 
testimony before the Board.  The veteran was given thirty 
days to affirmatively respond.  He has not done so and the 
Board concludes that the veteran no longer wishes to present 
additional testimony before it.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004) and 
VAOPGCPREC 7-2004.  To ensure that the VA accomplishes this 
task, new informational letters have been sent to the 
regional offices informing them of what information must be 
included in a VCAA letter.  See VBA Fast Letter 04-17, August 
12, 2004.  

For example, for a TDIU, this Fast Letter notes that the 
following must be provided to the veteran:

In order to support your claim for a 
total disability rating based on 
individual unemployability, the evidence 
must show:

that your service-connected disability or 
disabilities are sufficient, without 
regard to other factors, to prevent you 
from performing the mental and/or 
physical tasks required to get or keep 
substantially gainful employment 
 
AND 

generally, you meet certain disability 
percentage requirements as specified in 
38 Code of Federal Regulations 4.16 (i.e. 
one disability ratable at 60 percent or 
more, OR more than one disability with 
one disability ratable at 40 percent or 
more and a combined rating of 70 percent 
or more).

In order to support your claim for an 
extra-schedular evaluation based on 
exceptional circumstances, the evidence 
must show:

that your service-connected disability or 
disabilities present such an exceptional 
or unusual disability picture, due to 
such factors as marked interference with 
employment or frequent periods of 
hospitalization, that application of the 
regular schedular standards is 
impractical.

Using the VCAA letters issued in August 2004, a review of the 
information previously provided to the veteran and the above 
template indicates that all of the above information has not 
been provided.  In the absence of such prior notice, the 
Board finds that the case must be returned to the RO so that 
a new VCAA letter may be issued.   

With respect to the veteran's claim involving automobile and 
adaptive equipment or for adaptive equipment only, the VCAA 
letter must provide the following information:

To support your claim for automobile 
allowance or adaptive equipment, the 
evidence must show that you have a 
service-connected disability resulting in 

the loss, or permanent loss of use, of at 
least a foot or a hand

OR 

permanent impairment of vision in both 
eyes, resulting in

vision of 20/200 or less in the better 
eye with glasses

OR

vision of 20/200 or better, if there is a 
severe defect in your peripheral vision.

You may be entitled to only adaptive 
equipment if you have ankylosis 
("freezing") of at least one knee or 
one hip due to service-connected 
disability.  

Medical evidence, including a VA 
examination, will show these things.  VA 
will provide an examination if it 
determines that one is necessary. 

A review of the August 2001 VCAA letter indicates that none 
of the above information has been provided.  Specifically, 
the RO has not informed the veteran of the requirements 
involved for his claim involving the automobile.  In the 
absence of such prior notice, the Board finds that the claim 
must be returned to the RO so that a new VCAA letter may be 
issued.  This must occur so that the VA will satisfy its duty 
under the VCAA to notify and assist the appellant with 
regards to the issue on appeal.  

The August 2001 VCAA letter is also deficient in that it does 
not discuss the issues involving new and material evidence 
and an increased evaluation.  Specifically, the letter does 
not inform the veteran as to how he may prevail with either 
claim, what the VA will do to assist the veteran with his 
claim, what evidence the VA will obtain, and what information 
the VA expects the veteran to provide.  In the absence of 
such notice, the Board finds that these issues must also be 
returned so that the RO may generate a new VCAA letter that 
addresses these items.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as VAOPGCPREC 7-2004 are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
various claims; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  

Additionally, the RO must inform him that 
a total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b) (2004), for veterans who 
are unemployable by reason of service-
connected disabilities, and inform him of 
any information and evidence not of 
record (a) that is necessary to 
substantiate the claim, (b) that VA will 
seek to provide, and (c) that the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(b)(2004) 
are used.  

In addition to the notice prescribed 
above, with respect to the veteran's new 
and material claim, the RO must inform 
the veteran of the new and material 
criteria in effect for claims filed prior 
to August 29, 2001.  

Additionally, with respect to the 
veteran's underlying 38 U.S.C. § 1151 
claim, the RO must inform him that, as a 
result of VA hospitalization, medical or 
surgical treatment, examination, or 
training, the veteran has an additional 
disability or disabilities or an 
aggravation of an existing injury or 
disease; and, the disability was the 
direct result of VA fault such as 
carelessness, negligence, lack of proper 
skill, or error in judgment or not a 
reasonably expected result or 
complication of the VA care or treatment 
or the direct result of participation in 
a VA Vocational Rehabilitation and 
Employment or compensated work therapy 
program. 

Regarding the claim for financial 
assistance or the purchase of an 
automobile or other conveyance, the RO 
must inform the claimant that in order to 
prevail, the evidence must show that the 
veteran has permanently loss the use of a 
foot (feet), hand (hands), the inability 
to ambulate without the use of prescribed 
aids, by reason of service-connected 
disabilities, and inform him of any 
information and evidence not of record 
(a) that is necessary to substantiate the 
claims, (b) that VA will seek to provide, 
and (c) that the claimant is expected to 
provide.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected right knee disability.  
All indicated tests or studies deemed 
necessary should be done.  The claims 
file, this REMAND, and treatment records 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examiner should specify 
any anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  The examiner 
should also determine whether the 
veteran's right knee disabilities exhibit 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected right knee 
disability.  Further, the examiner should 
render an opinion whether the service-
connected disability alone prevents 
employment.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  Thereafter, the case should be 
reviewed by the RO.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate appellate procedure.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



